
	

113 HR 4777 IH: Health Savings Act of 2014
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4777
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Burgess introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on the Judiciary and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify rules relating to health savings accounts.
	
	
		1.Short titleThis Act may be cited as the Health Savings Act of 2014.
		2.Health savings accounts for children
			(a)In generalSection 223 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(h)Child health savings accounts
						(1)In generalIn the case of an individual, in addition to any deduction allowed under subsection (a) for any
			 taxable year, there shall be allowed as a deduction under this section an
			 amount equal to the aggregate amount paid in cash by the taxpayer during
			 the taxable year to a child health savings account of a child or
			 grandchild of the taxpayer.
						(2)Limitations
							(A)Deduction limitationThe amount taken into account under paragraph (1) with respect to each child or grandchild of the
			 taxpayer, as the case may be, for the taxable year shall not exceed the
			 sum of the monthly limitations with respect to such child for months
			 during the taxable year that the child is an eligible individual.
							(B)Limit on accounts with respect to individualThe aggregate amount of contributions which may be made for any taxable year to all child health
			 savings accounts established and maintained on behalf of a child shall not
			 exceed the sum of the monthly limitations for months during the taxable
			 year that the child is an eligible individual.
							(C)Monthly limitationThe monthly limitation for any month with respect to a child is 1/12 of the amount in effect for the taxable year under subsection (c)(2)(A)(ii)(I).
							(3)Treatment of account while a dependentFor purposes of this section, except as otherwise provided in this subsection, a child health
			 savings account established for the benefit of the child of a taxpayer
			 shall be treated as a health savings account of the taxpayer until the
			 first taxable year (and each taxable year thereafter) for which no
			 deduction under section 151 is allowable to any taxpayer with respect to
			 such child, after which such account shall be treated as a health savings
			 account of the child.
						(4)Child health savings accountFor purposes of this subsection, the term child health savings account means a health savings account designated as a child health savings account and established for
			 the benefit of a child of a taxpayer.
						(5)Qualified medical expensesFor purposes of this section, the term qualified medical expenses shall, with respect to any child health savings account, not include any amounts paid for medical
			 care (as defined in section 213(d)) for any individual other than the
			 child for whose benefit the account is maintained.
						(6)Exceptions for disability or death of childIf the child becomes disabled within the meaning of section 72(m)(7) or dies—
							(A)subsection (f)(4)(A) shall not apply to any subsequent payment or distribution, and
							(B)the taxpayer may rollover the amount in such account to any health savings account of the taxpayer
			 or grandparent of the child or to any child health savings account of any
			 other child of the taxpayer.
							(7)GuardiansAny legal guardian of a child shall be treated as the parent of such child for purposes of this
			 section.
						(8)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of
			 this subsection, including rules for determining application of this
			 subsection in the case of legal guardians and in the case of parents of a
			 child who file separately, are separated, or are not married..
			(b)Coordination with means-Tested programsAmounts in a child health savings account shall not be taken into account in determining resources
			 for purposes of title XIX of the Social Security Act.
			(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Allowing HSA rollover to child or parent of account holder
			(a)In generalSubparagraph (A) of section 223(f)(8) of the Internal Revenue Code of 1986 is amended—
				(1)by inserting child, parent, or grandparent after surviving spouse,
				(2)by inserting child, parent, or grandparent, as the case may be, after the spouse,
				(3)by inserting , child, parent, or grandparent after spouse in the heading thereof, and
				(4)by adding at the end the following: In the case of a child who acquires such beneficiary’s interest and with respect to whom a
			 deduction under section 151 is allowable to another taxpayer for a taxable
			 year beginning in the calendar year in which such individual’s taxable
			 year begins, such health savings account shall be treated as a child
			 health savings account of the child..
				(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			4.Maximum contribution limit to HSA increased to amount of deductible and out-of-pocket limitation
			(a)Self-Only coverageSubparagraph (A) of section 223(b)(2) of the Internal Revenue Code of 1986 is amended by striking $2,250 and inserting the amount in effect under subsection (c)(2)(A)(ii)(I).
			(b)Family coverageSubparagraph (B) of section 223(b)(2) of such Code is amended by striking $4,500 and inserting the amount in effect under subsection (c)(2)(A)(ii)(II).
			(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			5.Transfer of required minimum distribution from retirement plan to health savings account
			(a)Transfer from retirement plan
				(1)Individual retirement accountsSection 408(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
					
						(10)Required minimum distribution transferred to health savings account
							(A)In generalIn the case of an individual who has attained the age of 70½ and who elects the application of this paragraph for a taxable year, gross income of the
			 individual for the taxable year does not include a qualified HSA transfer
			 to the extent such transfer is otherwise includible in gross income.
							(B)Qualified HSA transferFor purposes of this paragraph, the term qualified HSA transfer means any distribution from an individual retirement plan—
								(i)to a health savings account of the individual in a direct trustee-to-trustee transfer,
								(ii)to the extent such distribution does not exceed the required minimum distribution determined under
			 section 401(a)(9) for the distribution calendar year ending during the
			 taxable year.
								(C)Application of section 72Notwithstanding section 72, in determining the extent to which an amount is treated as otherwise
			 includible in gross for purposes of subparagraph (A), the aggregate amount
			 distributed from an individual retirement plan shall be treated as
			 includible in gross income to the extent that such amount does not exceed
			 the aggregate amount which would have been so includible if all amounts
			 from all individual retirement plans were distributed. Proper adjustments
			 shall be made in applying section 72 to other distributions in such
			 taxable year and subsequent taxable years.
							(D)CoordinationAn election may not be made under subparagraph (A) for a taxable year for which an election is in
			 effect under paragraph (9)..
				(2)Other retirement plansSection 402 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(m)Required minimum distribution transferred to health savings account
							(1)In generalIn the case of an individual who has attained the age of 70½ and who elects the application of this subsection for a taxable year, gross income of the
			 individual for the taxable year does not include a qualified HSA transfer
			 to the extent such transfer is otherwise includible in gross income.
							(2)Qualified HSA transferFor purposes of this subsection, the term qualified HSA transfer means any distribution from a retirement plan—
								(A)to a health savings account of the individual in a direct trustee-to-trustee transfer,
								(B)to the extent such distribution does not exceed the required minimum distribution determined under
			 section 401(a)(9) for the distribution calendar year ending during the
			 taxable year.
								(3)Application of section 72Notwithstanding section 72, in determining the extent to which an amount is treated as otherwise
			 includible in gross for purposes of paragraph (1), the aggregate amount
			 distributed from an individual retirement plan shall be treated as
			 includible in gross income to the extent that such amount does not exceed
			 the aggregate amount which would have been so includible if all amounts
			 from all individual retirement plans were distributed. Proper adjustments
			 shall be made in applying section 72 to other distributions in such
			 taxable year and subsequent taxable years.
							(4)Eligible retirement planFor purposes of this subsection, the term eligible retirement plan has the meaning given such term by subsection (c)(8)(B) (determined without regard to clauses (i)
			 and (ii) thereof)..
				(b)Transfer to health savings account
				(1)In generalSubparagraph (A) of section 223(d)(1) of such Code is amended by striking or at the end of clause (i), by striking the period at the end of clause (ii)(II) and inserting , or, and by adding at the end the following new clause:
					
						(iii)unless it is in a qualified HSA transfer described in section 408(d)(10) or 402(m)..
				(2)Excise tax inapplicable to qualified HSA transferParagraph (1) of section 4973(g) of such Code is amended by inserting or in a qualified HSA transfer described in section 408(d)(10) or 402(m) after or 223(f)(5).
				(c)Effective dateThe amendments made by this section shall apply to distributions made after the date of the
			 enactment of this Act.
			6.Equivalent bankruptcy protections for health savings accounts as retirement funds
			(a)In generalSection 522 of title 11, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(r)For purposes of this section, any health savings account (as described in section 223 of the
			 Internal Revenue Code of 1986) shall be treated in the same manner as an
			 individual retirement account described in section 408 of such Code..
			(b)Effective dateThe amendment made by this section shall apply to cases commencing under title 11, United States
			 Code, after the date of the enactment of this Act.
			7.Allowance of silver and bronze plans in connection with health savings accounts
			(a)In generalSection 223 of the Internal Revenue Code of 1986 is amended—
				(1)by striking a high deductible health plan each place it appears and inserting an HSA compatible health plan,
				(2)by striking high deductible health plan in subsection (b)(8)(A)(ii) and inserting HSA compatible health plan, and
				(3)by striking the high deductible health plan in subsection (c)(1)(A)(ii)(II) and inserting the HSA compatible health plan.
				(b)HSA compatible health plan definedParagraph (2) of section 223(c) of such Code is amended by redesignating subparagraphs (A), (B),
			 (C), and (D) as subparagraphs (B), (C), (D), and (E) and by inserting
			 before subparagraph (B), as so redesignated, the following new
			 subparagraph:
				
					(A)In generalThe term HSA compatible health plan means—
						(i)any high deductible health plan,
						(ii)any plan described in section 1302(e) of the Patient Protection and Affordable Care Act (relating
			 to catastrophic plan), or
						(iii)any silver or bronze plan which was enrolled in through an Exchange established under section 1311
			 of the Patient Protection and Affordable Care Act..
			(c)Clerical amendmentsSection 223 of such Code is amended—
				(1)by striking In general in the heading for subsection (c)(2)(B), as redesignated by subsection (b) of this Act, and
			 inserting High deductible health plan,
				(2)by striking high deductible health plan in the heading for subsection (b)(8)(B) and inserting hsa compatible health plan, and
				(3)by striking High deductible health plan in the heading for subsection (c)(2) and inserting HSA compatible health plan.
				(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			8.Identification of HSA compatible plansSection 1103(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 18003(b)) is amended
			 by adding at the end the following new paragraph:
			
				(3)Identification of HSA compatible plansBeginning for plan year 2015, the format described in paragraph (1) shall require that information
			 on a coverage option described in subsection (a)(2) that is an HSA
			 compatible health plan (as defined in section 223(c)(2) of the Internal
			 Revenue Code of 1986) identifies such plan as a plan that satisfies the
			 requirement of section 223(c)(1)(A)(i) of such Code..
		
